Title: To George Washington from Louis Marie, Vicomte [de] Noailles, 10 May 1782
From: Noailles, Louis Marie, Vicomte [de]
To: Washington, George


                        
                            General
                            May 10th 1782
                            
                        
                        Give me leave to express your excellency how unhappy I am not to Serve this campaign in America. I was
                            removed from the Soipormois regiment to the King’s light horse and have the Sorrow to think that I will not be able to
                            See the glorious end of the war. I wish with all my heart America happy and independant for ever and france as intimate
                            friend of her as we are with Some individuals. the bounds of friendship and gratitude diminish So much the more the
                            distance that it will be in the futur a perpetual intercourse between the two Nations. I ask your excellency’s permission
                            to repeat Sometimes the expression of my most tender and respectful Sentiments. I have the honour of being your excellency
                            most obedient and humble Servant
                        
                            Count de Noailles
                        
                    